Citation Nr: 0617578	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, secondary to service-connected disabilities of the 
left wrist.

2.  Entitlement to service connection for a right wrist 
disorder, secondary to service-connected disabilities of the 
left wrist.  

3.  Entitlement to an increased rating for a cubital tunnel 
syndrome of the left forearm, currently evaluated as 20 
percent disabling.  

4.  Entitlement to a total disability evaluation for 
compensation due to individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
28, 1990, to January 8, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, denying the veteran's claims for secondary 
service connection for left shoulder and right wrist 
disorders, and his claims for increase for cubital tunnel 
syndrome of the left forearm and for a total disability 
rating for compensation based on individual unemployability 
(TDIU).  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in December 2005, a transcript of which is of record.  
Additional documentary evidence was submitted at the time of 
such proceeding along with a waiver for initial RO 
consideration of such evidence.  The record otherwise 
reflects that the veteran failed to appear for a requested 
hearing before RO personnel in September 2005.  

The issues of entitlement to secondary service connection for 
left shoulder and right wrist disorders and to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.



FINDINGS OF FACT

1.  The veteran's service-connected residuals of a cubital 
tunnel syndrome of the left forearm are currently manifested 
by not more than moderate incomplete paralysis of the ulnar 
nerve of the minor upper extremity.

2.  There is no showing that the veteran's cubital tunnel 
syndrome of the left forearm, alone, has necessitated 
frequent periods of hospitalization or resulted in a marked 
interference with employment.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for a cubital tunnel syndrome of the left forearm 
have not been met.  U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 8599-
8516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the RO in September 2004 correspondence, and 
although such notice does not fully meet the elements 
identified in Dingess/Hartman, such is not for application 
with respect to the claim for increase herein addressed.  It, 
too, is noted that neither the appellant-veteran, nor his 
representative, challenges the sufficiency or the timing of 
any notice provided.  In the absence of any objection, and in 
light of the nature of the questions herein presented and the 
facts of this case, it is determined that prejudice would not 
result to the veteran were the Board to enter final decisions 
as to the claims for benefits herein at issue.  See Bernard 
v. Brown, 4 Vet.App. 384 (1993).  Finally, all pertinent 
examination and treatment records have been obtained and made 
a part of the veteran's claims folder to the extent that such 
records have been adequately identified or are otherwise 
available.  One or more VA medical examinations have been 
furnished the veteran during the course of the instant appeal 
and no further VA medical evaluation is shown to be warranted 
under the facts of this case.  See 38 C.F.R. § 3.159(c).  In 
light of the foregoing, it is found VA has satisfied its 
duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for a cubital tunnel syndrome of the left 
forearm was established by RO action in February 1999, at 
which time a 20 percent evaluation was assigned under DC 
8599-8516, effective from June 1996, on the basis of moderate 
incomplete paralysis of the ulnar nerve of the minor 
extremity.  Such rating has remained in effect since that 
time.  

Under DC 8516, incomplete paralysis of the ulnar nerve on the 
minor side is rated as 10 percent disabling where such 
paralysis is mild, and 20 percent where such paralysis is 
moderate.  38 C.F.R. § 4.124a, DC 8516.  A 30 percent rating 
is for assignment if such paralysis is severe; a 50 percent 
rating is assigned for complete paralysis of the ulnar nerve 
on the minor side with manifestations such as "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers with inability to spread the fingers 
(or reverse) and inability to adduct the thumb; or flexion of 
the wrist is weakened.  Id.

In connection with the veteran's claim for increase of 
December 2002, he alleges that a higher rating is warranted 
on the basis of pain, swelling, motor loss, and diminished 
grip strength.  Allegations are also advanced by the veteran 
that he is left hand dominant, noting in his December 2005 
hearing testimony that, because of significant impairment of 
left hand function, he is forced to sign his name on 
documents with difficulty using his right hand.  

Review of the record shows that the veteran reported at the 
time of an enlistment medical examination in November 1990 
that he was right handed.  There was a notation in a medical 
examination report in August 1996 that he was left handed, 
but other notations in VA examination and treatment reports 
reflect that the veteran was observed to be right handed.  On 
that basis, the RO concluded in its initial rating decision 
in February 1999 that his left forearm was part of his minor 
upper extremity.  Notwithstanding the veteran's subsequent 
claim that he is in fact left handed and his reporting of 
such to one or more treating or evaluating physicians, the 
evidence is persuasive that the veteran is and was right 
handed.  

Likewise, his assertions of increased severity of his cubital 
tunnel syndrome are unsubstantiated.  VA medical examination 
in May 2003 showed atrophy of the left forearm; dorsiflexion 
and palmar flexion were to 20 degrees, with 10 degrees of 
ulnar deviation and five degrees of radial deviation.  Grip 
strength was 5/5.  Sensation was diminished across fingers 
two through five.  Flare-ups were noted to result in an 
additional motion loss of five degrees of dorsiflexion and 
palmar flexion, moderate incoordination, and weakness on 
repetitive use.  

On a VA medical evaluation in September 2004, no clinical 
evidence of ulnar nerve involvement was indicated, although 
it was conceded by the examiner that there may be involvement 
of the ulnar nerve locally at the fracture site, accounting 
for the mild sensory and motor findings shown.  In his 
November 2004 addendum, the same examiner noted that the 
veteran had minimal subjective findings of some involvement 
of the cutaneous branches of the ulnar nerve down into the 
hand.  Notation was also made that there was felt a tingling 
sensation to light touch, although he was able to feel light 
touch throughout the whole left fifth finger.  Not more than 
minimal nerve impairment was demonstrated in the opinion of 
the examiner.  

In all, the evidence developed in connection with the 
veteran's claim for increase of December 2002 fails to 
identify objectively the existence of more than moderate 
incomplete paralysis of the ulnar nerve of his minor upper 
extremity.  Indicia of severe incomplete paralysis are not 
indicated and there is absolutely no showing of complete 
ulnar paralysis.  It is likewise not demonstrated that the 
disorder in question, alone, has required frequent 
hospitalization for treatment or has resulted in a marked 
interference with employment, such that an evaluation of 
increased disability might be for assignment on the basis of 
extraschedular criteria.  On the basis of the foregoing, the 
veteran's contentions as to an increased level of severity of 
his cubital tunnel syndrome beyond that contemplated by the 
currently assigned 20 percent rating are uncorroborated.  
Inasmuch as a preponderance of the evidence is against the 
veteran's claim for increase, denial of the instant appeal is 
required.


ORDER

An increased rating for a cubital tunnel syndrome of the left 
forearm is denied.  


REMAND

It is alleged by the veteran that he has left shoulder and 
right wrist disorders, secondary to service-connected 
disabilities of his left wrist.  Service connection it is 
noted has been established for postoperative residuals, 
including scarring, from an arthroscopy and arthroplasty of 
the left wrist and for traumatic arthritis of the left wrist, 
status postoperative multiple left wrist surgeries.  

In an effort to assist the veteran, the RO afforded him a VA 
medical examination in May 2003, and as part of such 
evaluation, the examiner offered an opinion, in pertinent 
part, as follows:

I cannot definitely relate the patient's left 
shoulder to his left wrist, nor can I relate his 
right hand condition to his left wrist.  There is 
a possibility the patient did injure his shoulder 
in the military, but apparently it went 
unrecognized.  

As noted by the veteran's representative, the opinion offered 
does not permit the Board to determine whether a basis exists 
for a grant of service connection on a secondary basis, given 
that the standard is that of whether it is at least as likely 
as not that a causal relationship exists.  Also, further 
medical input is deemed necessary in this instance in order 
to ascertain whether the veteran's claimed disorders are the 
result of an aggravation of service-connected disablement, as 
this was not previously addressed either by VA medical or RO 
personnel.  See Allen v. Brown, 7 Vet.App. 439 (1995). 

Notice is also taken that the RO in November 2005 action 
reduced the schedular evaluation assigned for the veteran's 
traumatic arthritis, status post multiple left wrist 
surgeries, from 40 percent to 10 percent, effective from 
February 1, 2006.  His entitlement to a TDIU was not 
thereafter reconsidered based on the November 2005 action, 
and, in addition, it is felt that a TDIU medical evaluation 
and opinion as to employability are needed in this instance.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. 
§ 3.159, the veteran must be notified of 
what information and evidence are still 
needed to substantiate his claims for 
secondary service connection for left 
shoulder and right wrist disorders, as 
well as notice of the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), as applicable to these matters.  
The veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

2.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's claimed left 
shoulder and right wrist disorders, or 
any service-connected disability, must be 
obtained for inclusion in his claims 
folder.  

3.  Thereafter, the veteran is to be 
afforded a VA medical examination by an 
orthopedist for the purpose of evaluating 
the nature and etiology of his claimed 
left shoulder and right wrist disorders, 
as well as an opinion as to the impact of 
the veteran's multiple service-connected 
disabilities on his employability.  The 
claims folder in its entirety is to be 
furnished to such physician for review.  
Such examination is to include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation and any needed 
diagnostic studies.  All established 
diagnoses are then to be fully set forth.

The orthopedist must then offer an 
opinion, with full supporting rationale, 
addressing the following:

(a)  Is it at least as likely 
as not that any currently 
existing disorder of the 
veteran's left shoulder or 
right wrist, inclusive of 
arthritis, is caused by his 
service-connected disabilities 
of the left wrist?

(b)  Is it at least as likely 
as not that the veteran's 
service-connected disabilities 
of the left wrist have 
increased the severity of any 
existing left shoulder or right 
wrist disorder, including 
arthritis, such as to cause a 
permanent aggravation of that 
disorder?

(c)  Is it at least as likely 
as not that the veteran's 
multiple service-connected 
disabilities, alone, result in 
his unemployability?

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

4.  Lastly, the veteran's claims of 
entitlement to secondary service 
connection for left shoulder and right 
wrist disorders, as well as his claim for 
a TDIU, must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority, to 
include consideration of 38 C.F.R. 
§§ 4.16(a) and (b), as well as 38 C.F.R. 
§ 3.321(b)(1) as it applies to the 
veteran's extraschedular entitlement to a 
TDIU.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
must then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


